            Case 2:20-cv-00137-RSL Document 28 Filed 06/16/20 Page 1 of 1




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE
 7   INSOMNIAC HOLDINGS, LLC, a Delaware
     limited liability company,
 8                                                     Case No. C20-0137 RSL
                             Plaintiff,
 9                                                     ORDER GRANTING
           v.                                          PLAINTIFF’S MOTION TO
10                                                     DISMISS DEFENDANTS’
     CONSCIOUS ENTERTAINMENT GROUP,                    COUNTERCLAIMS
11   LLC d/b/a USC Events, a Washington limited
     liability company, and CHAD ANDERSON, an
12   individual,
13                           Defendant.
14

15
           This matter comes before the Court on plaintiff’s unopposed “Motion to Dismiss
16
     Defendants’ Counterclaims.” Dkt. # 23. The motion is hereby GRANTED and each of
17
     defendants’ counterclaims is DISMISSED with prejudice.
18

19         Dated this 16th day of June, 2020.
20

21                                                A
                                                  Robert S. Lasnik
22                                                United States District Judge

23

24

25

26

27

     ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS DEFENDANTS’
     COUNTERCLAIMS (CASE NO. 2:20-cv-00137) – 1
